10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald BRYANT, Plaintiff-Appellant,andWilliam Bray, Plaintiff,v.Darlene WHITE;  Ann Smith;  Captain Grice, in theirindividual and official capacities,Defendants-Appellees.William Bray, Plaintiff-Appellant,andGerald Bryant, Plaintiff,v.Darlene White;  Ann Smith;  Captain Grice, in theirindividual and official capacities,Defendants-Appellees.GERALD BRYANT, Plaintiff-Appellant,andWilliam Bray, Plaintiff,v.Darlene White;  Ann Smith;  Captain Grice, in theirindividual and official capacities,Defendants-Appellees.
Nos. 93-6600, 93-6673, 93-6750.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1993.Decided:  November 5, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Gerald Bryant, William Bray, Appellants Pro Se.
E.D.N.C.
AFFIRMED.
Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellants appeal from the district court's orders denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge and denying reconsideration discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bryant v. White, No. CA-91-848-F (E.D.N.C. May 14, 1993;  June 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bray and Bryant noted two appeals from the district court's order dismissing their complaint, thus generating case Nos. 93-6600 and 93-6750.  Subsequently, Bray appealed the district court's denial of their motion for reconsideration, generating case No. 93-6673.  Because all the appeals involve the same complaint, they have been consolidated on appeal